[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                No. 11-12970                 JANUARY 30, 2012
                            Non-Argument Calendar               JOHN LEY
                          ________________________               CLERK


                  D.C. Docket No. 4:10-cr-00045-CDL-MSH-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

MICHAEL CAMERENO,

                                                           Defendant-Appellant.

                         ________________________

                   Appeal from the United States District Court
                      for the Middle District of Georgia
                         ________________________

                               (January 30, 2012)

Before EDMONDSON, MARTIN and FAY, Circuit Judges.

PER CURIAM:

      William L. Kirby II, appointed counsel for Michael Camereno, has filed a

motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit

of the appeal is correct. Because independent examination of the entire record

reveals no issues of arguable merit, counsel’s motion to withdraw is GRANTED,

and Camereno’s conviction and sentence is AFFIRMED.




                                          2